Case 1:19-cr-00488-RM Document 15-1 Filed 11/21/19 USDC Colorado Page 1 of 1




 DEFENDANT:            Richard HOLZER

 YOB: 1992             AGE 27

 COMPLAINT                 X      YES            NO
 FILED?
                       MAGISTRATE CASE NUMBER: 1:19-mj-00246-NYW

 OFFENSE(S):           Count One: 18 U.S.C. § 247(a)(2) and (d)(3) (Attempt to Obstruct Persons
                       in the Enjoyment of Their Free Exercise of Religious Beliefs, Through
                       Force and the Attempted Use of Explosives and Fire)

                       Count Two: 18 U.S.C. § 844(i) (Attempt to Damage and Destroy a
                       Building Used in Interstate Commerce, by Means of Fire and Explosives)

                       Count Three: 18 U.S.C. § 844(h)(1) (Use of Fire and Explosive to Commit
                       a Felony Which May Be Prosecuted by a Court of the United States)

 LOCATION OF           Pueblo, Colorado
 OFFENSE:

 PENALTY:              Count One: NMT 20 years imprisonment, NMT $250,000 fine or both;
                       NMT 3 years supervised release; $100 special assessment

                       Count Two: NLT 5 years imprisonment, NMT 20 years imprisonment,
                       NMT $250,000 fine or both; NMT lifetime supervised release; $100
                       special assessment

                       Count Three: 10 years consecutive imprisonment; NMT 3 years
                       supervised release; $100 special assessment

 AGENT:                SA John Smith, FBI

 AUTHORIZED            Julia Martinez
 BY:                   Assistant U.S. Attorney

ESTIMATED TIME OF TRIAL:

 X five days or less ____ over five days              ____ other

THE GOVERNMENT

  X     will seek detention in this case based on 18 U.S.C. § 3142(f)(1)

The statutory presumption of detention is not applicable to this defendant.
